Name: Commission Regulation (EEC) No 3732/92 of 22 December 1992 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must
 Type: Regulation
 Subject Matter: economic policy;  civil law;  beverages and sugar;  trade policy;  foodstuff
 Date Published: nan

 Avis juridique important|31992R3732Commission Regulation (EEC) No 3732/92 of 22 December 1992 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must Official Journal L 380 , 24/12/1992 P. 0016 - 0016 Finnish special edition: Chapter 3 Volume 47 P. 0024 Swedish special edition: Chapter 3 Volume 47 P. 0024 COMMISSION REGULATION (EEC) No 3732/92 of 22 December 1992 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape mustTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1756/92 (2), and in particular Article 32 (5) thereof, Whereas under the rules in force in advance can be paid on the storage aid in two quarterly instalments; whereas to reduce the administrative burden involved and at the same time boost the effectiveness of the provision Member States should be enabled to pay an advance on the storage aid in a single instalment at the beginning of the wine year provided that appropriate security is lodged; whereas this measure should take effect on 1 June of the period for conclusion of contracts for the 1992/93 wine year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Article 14 (2) of Commission Regulation (EEC) No 1059/83 (3) is hereby replaced by the following: '2. Producers who have concluded a long-term storage contract may at their request obtain advance payment of the aid calculated when the contract was drawn up provided that security corresponding to 110 % of the aid amount has been lodged in favour of the intervention agency. The advance shall be paid within three months of submission of proof of lodging of the security. The balance shall be paid within three months of the day of expiry of the contract.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 15 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 21. 3. 1987, p. 1. (2) OJ No L 180, 1. 7. 1992, p. 27. (3) OJ No L 116, 30. 4. 1983, p. 77.